Case 6:21-cv-00128 Document 1-6 Filed 02/05/21 Page 1 of 19




               EXHIBIT E
               Case 6:21-cv-00128 Document 1-6 Filed 02/05/21 Page 2 of 19

                                                                                     US009357014B2


(12) United States Patent                                        (10) Patent No.:                      US 9,357,014 B2
       Shamilian et al.                                          (45) Date of Patent:                            May 31, 2016

(54) SERVICE-BASED NETWORKING                                 (56)                     References Cited
(71) Applicant: Alcatel Lucent, Paris (FR)                                       U.S. PATENT DOCUMENTS

(72) Inventors: John Shamilian, Tinton Falls, NJ (US);               6,161,123 A * 12/2000 Renouard ............... HO4L 29,06
                                                                                                                              TO9,203
                Sape Jurrien Mullender, Amsterdam              2002/0053032 A1*            5/2002 Dowling et al. .............. T13 201
                (NL)                                           2005, OO15427 A1*           1/2005 Guo et al.                  TO9/200
                                                               2010/0217975 A1* 8/2010 Grajek et al. ................. 713/157
(73) Assignee: Alcatel Lucent, Boulogne-Billancourt
                (FR)                                          * cited by examiner
(*) Notice: Subject to any disclaimer, the term of this       Primary Examiner — David Pearson
                patent is extended or adjusted under 35       (74) Attorney, Agent, or Firm — Tong, Rea, Bentley & Kim,
                U.S.C. 154(b) by 32 days.                     LLC
(21) Appl. No.: 14/264,538
                                                              (57)                          ABSTRACT
(22) Filed:          Apr. 29, 2014
                                                              A service-based networking capability is presented. The Ser
(65)               Prior Publication Data                     Vice-based networking capability replaces traditional net
       US 2015/O312352 A1     Oct. 29, 2015                   working connections between endpoints with service connec
                                                              tions between endpoints. The service-based networking
(51) Int. Cl.                                                 capability Supports establishment and use of a service con
       H04L 29/06              (2006.01)                      nection between endpoints, where the service connection
       H04L 29/08              (2006.01)                      between endpoints may be provided below the application
(52) U.S. Cl.                                                 layer and above the transport layer. The establishment and use
       CPC .......... H04L 67/141 (2013.01); H04L 63/0428     of a service connection between endpoints may be provided
                 (2013.01); H04L 63/08 (2013.01); H04L        using a connected services Stack, which may include a con
                 63/168 (2013.01); H04L 67/16 (2013.01)       nected services layer that is configured to operate below the
(58) Field of Classification Search                           application layer and above the transport layer.
     None
     See application file for complete search history.                           19 Claims, 8 Drawing Sheets



                                             CENTRAL
                                             SERVER                         T
                                               120
                                                                OF                   OF                    NF

                 SERVICE LOOKUP
                                              MAPPNG
                                                315           CSL210,
                                                                OF
                                                                                   CSL210,
                                                                                     OF SERVICE CONNECTION
                                                                                                                ORTION
                REOUEST MESSAGE                             ENDPOINT 110, ENDPOINT 110,         340
                         310          N                      re-r-aw.    ---------------------------------------------




                           SERVICE LOOKUP
                              RESPONSE
       ENDPOINT 110,          MESSAGE                                      ENDPOINT 110,

        APPLICATION                                                             APPLICATION
              112,                                                                  112,

        CONNECTED                                                               CONNECTED
         SERVICES                                                                SERVICES
           SACK                                                                   STACK
              115,                                                                 115,
                                        COMMUNICATION
                             SERVICE       NETWORK      SERVICE
                           CONNECTION        105      CONNECTION
                          ESTABLISHMENT                   340
                            NERACTION
                               330
        Case 6:21-cv-00128 Document 1-6 Filed 02/05/21 Page 3 of 19


U.S. Patent                                              US 9,357,014 B2



    N
Case 6:21-cv-00128 Document 1-6 Filed 02/05/21 Page 4 of 19
      Case 6:21-cv-00128 Document 1-6 Filed 02/05/21 Page 5 of 19


U.S. Patent      May 31, 2016     Sheet 3 of 8         US 9,357,014 B2




                                   •
Case 6:21-cv-00128 Document 1-6 Filed 02/05/21 Page 6 of 19
        Case 6:21-cv-00128 Document 1-6 Filed 02/05/21 Page 7 of 19


U.S. Patent        May 31, 2016     Sheet 5 of 8         US 9,357,014 B2


   O
   O
    D
Case 6:21-cv-00128 Document 1-6 Filed 02/05/21 Page 8 of 19
      Case 6:21-cv-00128 Document 1-6 Filed 02/05/21 Page 9 of 19


U.S. Patent      May 31, 2016     Sheet 7 of 8            US 9,357,014 B2




                         START     701



       ESTABLISH SERVICE CONNECTION BETWEEN         710
        FIRST ENDPOINT AND SECOND ENDPOINT



         SUPPORT COMMUNICATIONS BETWEEN
        FIRST ENDPOINT AND SECOND ENDPOINT           720
       BASED ON SERVICE CONNECTION BETWEEN
        FIRST ENDPOINT AND SECOND ENDPOINT




                        FIG. 7
      Case 6:21-cv-00128 Document 1-6 Filed 02/05/21 Page 10 of 19


U.S. Patent         May 31, 2016      Sheet 8 of 8            US 9,357,014 B2




         COOPERATING
       MODULE/PROCESS                                I/O DEVICES
              805                                       806




          PROCESSOR                                   MEMORY
              802                                       804




                                   FIG. 8
             Case 6:21-cv-00128 Document 1-6 Filed 02/05/21 Page 11 of 19


                                                    US 9,357,014 B2
                              1.                                                                  2
           SERVICE-BASED NETWORKING                                     FIG. 3 depicts an exemplary message flow for establish
                                                                      ment of a service connection between endpoints within the
                   TECHNICAL FIELD                                    context of FIG. 1;
                                                                         FIG. 4 depicts an exemplary message flow for handling a
  The disclosure relates generally to communication net          5    soft IP address change within the context of FIG. 1;
works and, more specifically but not exclusively, to connec              FIG. 5 depicts an exemplary message flow for handling a
tions in communication networks.                                      hard IP address change on one side of a connection within the
                                                                      context of FIG. 1;
                     BACKGROUND                                         FIG. 6 depicts an exemplary message flow for handling a
                                                                 10
                                                                      hard IP address change on both sides of a connection within
   Networking connections are currently identified by Inter           the context of FIG.1;
net Protocol (IP) address and port number. With the advent of            FIG.7 depicts an exemplary method for establishment and
mobility, and now cloud-based computing, the IP address of            use of a service connection between endpoints; and
a host of a networking connection may change. Disadvanta         15      FIG. 8 depicts a high-level block diagram of a computer
geously, in order to maintain the networking connection and           Suitable for use in performing functions presented herein.
hide the change from the application, either the IP address is          To facilitate understanding, identical reference numerals
forced to remain the same while rerouting packets or the              have been used, where possible, to designate identical ele
networking connection is closed and a new networking con              ments common to the figures.
nection is opened. Additionally, there are various other prob
lems and disadvantages associated with existing implemen                  DETAILED DESCRIPTION OF EMBODIMENTS
tations of networking connections. Accordingly, there is a
need for improvements in Support for networking connec                   A service-based networking capability is presented. In at
tions.                                                                least some embodiments, the service-based networking capa
                                                                 25   bility replaces traditional networking connections between
             SUMMARY OF EMBODIMENTS                                   endpoints with service connections between endpoints. In at
                                                                      least some embodiments, the service-based networking capa
   Various deficiencies in the prior art are addressed by             bility Supports establishment and use of a service connection
embodiments for service-based networking.                             between endpoints. The service connection between end
   In at least Some embodiments, an apparatus includes a         30   points may be provided above the transport layer and below
processor and a memory communicatively connected to the               the application layer. In at least Some embodiments, the estab
processor, where the processor is configured to run a con             lishment and use of a service connection between endpoints
nected services Stack. The connected services stack includes          may be provided using a connected services stack, which may
a connected services layer disposed below an application         35
                                                                      include a connected services layer, disposed below an appli
layer and above a transport layer. The connected services             cation layer and above a transport layer, that is configured to
layer is configured to Support establishment of a service con         Support establishment and use of the service connection. In
nection between the connected services layer and a remote             general, use of a service connection between endpoints may
connected services layer of a remote endpoint.                        provide various advantages over use of traditional transport
   In at least some embodiments, a method includes using a       40   layer connections between endpoints, such as obviating the
processor and a memory for running a connected services               need for applications or services to have knowledge of the
stack. The connected services stack includes a connected              underlying communication network, enabling applications or
services layer disposed below an application layer and above          services to connect by name only, obviating the need for
a transport layer, the connected services layer configured to         applications or services to be concerned with connectivity or
support establishment of a service connection between the        45   failover (e.g., maintaining service connections, as well as the
connected services layer and a remote connected services              associated application layer communications running on top
layer of a remote endpoint.                                           of service connections, through IP address changes of the
   In at least some embodiments, a computer-readable storage          endpoints), enabling restarting of an application or service
medium stores instructions which, when executed by a com              after a hardware failure, enabling growing of an application or
puter, cause the computer to perform a method including          50   service (e.g., starting a new instance of the application or
running a connected services stack. The connected services            service and moving already running sessions of the applica
stack includes a connected services layer disposed below an           tion or service onto the new instance of the application or
application layer and above a transport layer, the connected          service in a manner transparent to the application or service
services layer configured to Support establishment of a ser           clients of the application or service), enabling shrinking of an
Vice connection between the connected services layer and a       55
                                                                      application or service (e.g., terminating an existing instance
remote connected services layer of a remote endpoint.                 of the application or service and moving already running
         BRIEF DESCRIPTION OF THE DRAWINGS                            sessions of the application or service from the terminated
                                                                      instance of the application or service onto a different instance
   The teachings herein can be readily understood by consid      60   of the application or service in a manner transparent to the
ering the detailed description in conjunction with the accom          application or service clients of the application or service),
panying drawings, in which:                                           enabling applications to become stateless or at least nearly
   FIG. 1 depicts an exemplary communication system con               stateless, handling retransmission timeouts, handling IP
figured to Support service-based networking using a con               address changes (e.g., IP address change notifications) in a
nected services stack;                                           65   manner transparent to the application or service client of the
  FIG. 2 depicts an exemplary embodiment of the connected             application or service, or the like, as well as various combi
services stack of FIG. 1;                                             nations thereof.
             Case 6:21-cv-00128 Document 1-6 Filed 02/05/21 Page 12 of 19


                                                     US 9,357,014 B2
                              3                                                                    4
   These and various other embodiments and advantages of               the DLL of the OSI Stack, and a physical layer (PL) 210,
the service-based networking capability may be better under            below the DLL 210s, that maps to the network access layer
stood by way of reference to the exemplary communication               (NAL) of the TCP/IP Stack and that maps to the PL of the OSI
system of FIG. 1.                                                      Stack.
   FIG. 1 depicts an exemplary communication system con                   The operation of communication layers 210 of CSS 115
figured to Support service-based networking using a con                may be the same as the operation of corresponding commu
nected services stack. The communication system 100                    nication layers of the TCP/IP Stack or OSI Stack in at least
includes a communication network 105, a first endpoint110              Some respects and different than the operation of correspond
that is communicatively connected to communication net                 ing communication layers of the TCP/IP Stack or OSI Stack
work 105 and a second endpoint 110 that is communica              10   in at least Some other respects, and Such similarities and
tively connected to communication network 105 (collec                  differences are discussed in additional detail below.
tively, endpoints 110), and a central server 120 that also is             The AL 210 is configured to provide some functions typi
communicatively connected to communication network 105.                cally provided at the application layer although, as discussed
   The communication network 105 may include any com                   further herein, CSL 210, is configured such that AL 210 may
munication network(s) which may support communications            15   be implemented differently than existing application layers
described within the context of FIG.1. For example, commu              (e.g., unlike existing application layers, AL 210 is not
nication network 105 may be considered to include a wireline           required to have knowledge of the underlying communication
access network(s), a wireline core network, a wireless access          network, may connect to services by name only, is not
network, a wireless core network, a service provider access            required to be concerned with connectivity or failover (in
network, a service provider core network, the Internet, or the         cluding local or remote IP address changes), and so forth).
like, as well as various combinations thereof.                         The AL 210 is configured to maintain one or more applica
   The endpoints 110 may be any devices which may com                  tion layer connections to applications or services (e.g., appli
municate at the application layer. For example, endpoints 110          cations 112 depicted and described with respect to FIG. 1).
may be two end user devices (e.g., two Smartphones, two                The AL 210 is configured to maintain user session informa
computers, a Smartphone and a computer, or the like), an end      25   tion for application layer sessions.
user device and a network-based device (e.g., a content server,           The CSL 210 is configured to support service-based net
a host server running a virtual machine (VM) hosting a ser             working in which a service connection may be established
vice, or the like), two network-based devices, two devices             between endpoints 110 and used for communication between
configured for machine-to-machine (M2M) type communi                   endpoints 110. The CSL 210 is configured to perform
cations, or the like), or the like, as well as various combina    30   authentication functions, encryption functions, reconnection
tions thereof. As depicted in FIG. 1, the endpoints 110 and            functions, timeout handling functions (e.g., retransmissions,
110, include applications 112 and 112 (collectively, appli             IP address change notifications, session cancelling functions,
cations 112). For example, the applications 112 may include            or the like), or the like, as well as various combinations
any applications or services which may be supported by end             thereof. The CSL 210 may be configured in a manner for
points 110 (e.g., a messaging application or service, a Voice     35   obviating the need for applications or services to have knowl
over-IP (VoIP) application or service, a social media applica          edge of the underlying communication network, enabling
tion or service, a cloud computing application or service, an          applications or services to connect by name only, obviating
energy metermonitoring application or service, or the like. As         the need for applications or services to be concerned with
further depicted in FIG. 1, the endpoints 110 and 110 are              connectivity or failover (e.g., maintaining service connec
running connected services stacks (CSSs) 115 and 115,             40   tions, as well as the associated application layer communica
(collectively, CSSs 115), respectively, which are configured           tions running on top of service connections, through IP
to support communications associated with applications 112             address changes of either or both of the endpoints), enabling
and 112, respectively. An exemplary CSS 115 is depicted in             restarting of an application or service after a hardware failure,
FIG 2.                                                                 enabling growing of an application or service (e.g., starting a
   FIG. 2 depicts an exemplary embodiment of the connected        45   new instance of the application or service and moving already
services stack of FIG. 1. As depicted in FIG. 2, CSS 115               running sessions of the application or service onto the new
includes a number of communication layers 210 which, for               instance of the application or service in a manner transparent
purposes of clarity, are mapped to communication layers of             to the application or service clients of the application or
two commonly-used communication stacks (illustratively,                service), enabling shrinking of an application or service (e.g.,
the Transmission Control Protocol (TCP)/Internet Protocol         50   terminating an existing instance of the application or service
(IP) Stack and the Open Systems Interconnection (OSI)                  and moving already running sessions of the application or
Stack).                                                                service from the terminated instance of the application or
   The CSS 115 includes (1) an application layer (AL) 210              service onto a different instance of the application or service
that may be mapped to a portion of the AL of the TCP/IP Stack          in a manner transparent to the application or service clients of
and that may be mapped to the AL of the OSI Stack, (2) a          55   the application or service), enabling applications to become
connected services layer (CSL) 210, below the AL 210, that             stateless or at least nearly stateless, handling retransmission
may be mapped to a portion of the AL of the TCP/IP Stack and           timeouts, handling IP address changes (e.g., IP address
that may be mapped to the presentation layer (PL) and session          change notifications) in a manner transparent to the applica
layer (SL) of the OSI Stack, (3) a transport layer (TL) 210,           tion or service client of the application or service, or the like,
below the CSL 210, that may be mapped to the TL of the            60   as well as various combinations thereof.
TCP/IP Stack and that may be mapped to the TL of the OSI                  The TL 210, is configured to provide various functions
Stack, (4) an IP Network Layer (IPNL) 210, below the TL                typically supported at the transport layer (e.g., TCP or TCP
210, that may be mapped to the Internet layer (IL) of the              like behavior, UDP or UDP-like behavior, or the like, as well
TCP/IP Stack and that may be mapped to the network layer               as various combinations thereof), although CSL 210 is con
(NL) of the OSI Stack, (4) a data link layer (DLL) 210s, below    65   figured such that some functions typically provided at the
the IPNL 210, that may be mapped to the network access                 transport layer in existing communication Stacks do not need
layer (NAL) of the TCP/IP Stack and that may be mapped to              to be supported by TL 210.
              Case 6:21-cv-00128 Document 1-6 Filed 02/05/21 Page 13 of 19


                                                      US 9,357,014 B2
                               5                                                                      6
   The IPNL 210 is configured to provide various functions              210 of CSS 115 for the establishment of the service con
typically supported at the network layer or Internet layer of           nection with the CSL 210, of CSS 115 may be initiated
existing communication stacks, as will be understood by one             responsive to any suitable trigger condition (e.g., responsive
of ordinary skill in the art. The IPNL 210 also may be                  to an indication that the AL 210 at endpoint 110 wants to
configured to provide IP reporting/updating functions.             5    communicate with the AL 210 at endpoint 110 based on an
   The DLL 210s is configured to provide various functions              expectation that the AL 210 at endpoint 110 may want to
typically Supported at the data link layer of existing commu            communicate with the AL 210, at endpoint 110, and so
nication stacks, as will be understood by one of ordinary skill         forth).
in the art.                                                                The CSL 210, of CSS 115 at endpoint 110 initiates the
   The PL 210 is configured to provide various functions           10   request for establishment of a service connection with the
typically supported at the physical layer of existing commu             CSL 210 of CSS 115 at endpoint 110 by sending a service
nication stacks, as will be understood by one of ordinary skill         lookup request message 310 to central server 120. The service
in the art.                                                             lookup request message 310 is a request for service connec
   As depicted in FIG.2, CSS 115 is configured to support one           tion information for use by CSL 210, ofCSS115 at endpoint
or more service connections (illustratively, service connec        15   110 in establishing the service connection with the CSL
tions 1-N). Accordingly, the columns of CSS 115 that are                210, ofCSS115 at endpoint 110, and, further, for use by the
labeled as being associated with service connections 1-N                CSLs 210 of endpoints 110 in using the service connection
illustrate that various layers of CSS 115 may be configured to          eventually established between CSL 210 of CSS 115 and
Support any Suitable number of service connections. The ser             CSL 210 of CSS 115. The service lookup request message
Vice connections may be established to support communica                310 includes a service name of the CSL 210 of CSS 115 at
tions between respective applications on the associated end             endpoint 110, and a service name of the CSL 210 of CSS
point on which CSS 115 is executing (illustratively,                    115 at endpoint 110. The service name of a CSL 210 of a
communications of application 112 of endpoint 110 may be                CSS 115 may be provided in any suitable format (e.g., a
Supported by service connection 1, communications of a sec              text-based string, a Uniform Resource Locator (URL) or a
ond application of endpoint 110 may be Supported by Ser            25   name having a URL-like format, or the like, as well as various
Vice connection 2, and so forth) and respective applications            combinations thereof).
on one or more other endpoints (e.g., one or more applications             The central server 120 receives the service lookup request
on endpoint 110, one or more applications on one or more                message 310 from the CSL 210 of CSS 115 at endpoint
other endpoints, or the like, as well as various combinations           110, obtains service connection information for the service
thereof). The establishment and use of service connections is      30   connection (e.g., generates the service connection informa
depicted and described in additional detail below with respect          tion, retrieves the service connection information, or the like,
to FIGS. 3-7.                                                           as well as various combinations thereof) responsive to the
   It will be appreciated that the operation of the CSS 115 is          service lookup request message 310, stores a mapping 315
primarily depicted and described herein within the context of           between the service names of the CSLs 210 of the CSSs 115
communication layers 210 for purposes of illustrating corre        35   of the endpoints 110 and the service connection information
lations or potential correlations between functions of CSS              for the service connection, and sends a service lookup
115 and layers or functions of the TCP/IP and OSI Stacks. In            response message 320 to the CSL 210 of CSS 115 at end
other words, it will be appreciated that, although depicted and         point 110 where the service lookup response message 320
described herein within the context of communication layers             includes the service connection information for the service
210, communication layers 210 may simply represent respec          40   connection. The service connection information for the Ser
tive functions or sets of functions which may be provided CSS           Vice connection includes a service connection identifier of the
115. Accordingly, in at least Some embodiments, various                 service connection, IP addresses of the endpoints 110, and,
references herein to communication layers 210 of CSS 115                optionally, one or more encryption keys for use by the end
may be read more generally as being functions or sets of                points 110 in encrypting data to be exchanged between the
functions of CSS 115, which may be arranged using other            45   endpoints 110 using the service connection. The service
numbers or arrangements of communication layers, which                  lookup response message 320 includes the service name of
may be implemented independent of any strictly or loosely               the CSL 210, of CSS 115 (e.g., for use by CSL 210, of CSS
defined communication layers, which may be provided in any              115 at endpoint 110 in establishing and using the service
Suitable arrangements (e.g., Supporting various types of inter          connection) and, as noted above, the service connection infor
actions or interdependencies between various functions or          50   mation for the service connection.
sets of functions), or the like, as well as various combinations          The CSL 210 of CSS 115 at endpoint 110 receives the
thereof.                                                                service lookup response message 320 from central server
   The operation of the various communication layers 210 of             120. The CSL 210 of CSS 115 at endpoint 110 initiates a
CSS 115 of FIG.2 may be better understood by considering                service connection request message, to the CSL 210 of CSS
the use of CSS 115 by the endpoints 110 of FIG. 1, as dis          55   115 at endpoint 110, based on the information in the service
cussed in additional detail below with respect to FIGS. 3-7.            lookup response message 320 received from central server
   FIG. 3 depicts an exemplary message flow for establish               120. The service connection request message initiated by
ment of a service connection between endpoints within the               CSL 210 of CSS 115 at endpoint 110 may include the
context of FIG.1. More specifically, FIG.3 depicts the exem             service name of CSL 210 of CSS 115 at endpoint 110, the
plary communication system 100 of FIG. 1 and an exemplary          60   service name of CSL 210 of CSS 115 at endpoint 110
message flow 300 that results in establishment of a service             (received in the service lookup response message 320), the IP
connection between the endpoints 110 for purposes of Sup                address of the endpoint 110, the IP address of the endpoint
porting application layer communications between the end                110 (also received in the service lookup response message
points 110.                                                             320), and the service connection identifier (also received in
   The CSL 210, of CSS 115 at endpoint 110 initiates a             65   the service lookup response message 320). The service con
request for establishment of a service connection with the              nection request message initiated by CSL 210 of CSS 115 at
CSL 210 of CSS 115 at endpoint 110. The request by CSL                  endpoint 110 also may include one or more encryption keys
             Case 6:21-cv-00128 Document 1-6 Filed 02/05/21 Page 14 of 19


                                                      US 9,357,014 B2
                              7                                                                        8
for the service connection (e.g., where such encryption keys            various combinations thereof). The use of service connection
are received in the service lookup response message 320).               340 as the connection between endpoint 110 and endpoint
The service connection request message initiated by CSL                 110 facilitates various functions which may be supported by
210 of CSS 115 at endpoint 110 also may include one or                  the CSLs 210, of the CSSs 115 of the endpoints 110.
more other connection parameters (e.g., required parameters        5       The service connection 340 may be used for communica
for the service connection, desired parameters for the service          tion between the endpoints 110. The AL 210 at endpoint
connection, or the like, as well as various combinations                110, if it has not already done so (e.g., as a trigger for
thereof). The service connection request message initiated by           establishment of the service connection 340), may request
CSL 210 of CSS 115 at endpoint 110 also may include                     communication with the AL 210 at endpoint 110. The AL
cryptographic information. The service connection request          10   210 at endpoint 110 may request communication with the
message initiated by CSL 210 of CSS 115 at endpoint 110                 AL 210 at endpoint 1102 responsive to a request from appli
also may include any other Suitable types of information                cation 112 of endpoint 110. The AL 210 at endpoint 110
which may be included within connection requests between                may request communication with the AL 210 at endpoint
endpoints. The CSL 210 of CSS 115 at endpoint 110,                      110 by initiating a connection request which is passed from
receives the service connection request message 310 initiated      15   AL 210 at endpoint 110 to CSL 210, of CSS 115 of end
by CSL 210, ofCSS 115 at endpoint110 and responds with                  point 110. The AL 210 at endpoint 110 is not required to
a service connection response message (e.g., an acknowl                 perform a name lookup in order to determine the IP address of
edgement message or any other Suitable message) which may               endpoint 110 as this function has been pushed to the CSL
include some or all of the information included in the service          210 of CSS115 of endpoint 110. Accordingly, the connec
connection request message initiated by CSL 210 of CSS                  tion request from the AL 210 at endpoint 110 may simply
115 at endpoint 110, additional information provided by                 include an identifier (other than IP address) which may be
the CSL 210 of CSS 115 at endpoint 110 for CSL 210 of                   used to identify endpoint 1102 (e.g., the service name of the
CSS 115 at endpoint 110 (e.g., related to negotiation of                CSL 210, of CSS 115 at endpoint 110). The CSL 210, of
connection parameters for the service connection), or the like,         CSS 115 of endpoint 110 receives the communication
as well as various combinations thereof. The interaction           25   request from the AL 210 at endpoint 110, determines the IP
between the CSL 210, of CSS 115 at endpoint 110 and the                 address of endpoint 110 from local information stored by the
CSL 210 of CSS 115 at endpoint 110 in establishing the                  CSL 210, of CSS 115 of endpoint 110 for the service
service connection may be a two-way connection/response                 connection 340 between the CSL 210, of CSS 115 of end
interaction, a three-way handshake interaction (e.g., similar           point 110 and the CSL 210, of CSS 115 of endpoint 110
to the three-way handshake typically used for establishing         30   (e.g., stored in conjunction with establishment of the service
TCP connections), or the like. Thus, the service connection             connection 340, as discussed above), and initiates communi
request message and any associated responses from the CSL               cation with endpoint 110 based on the service connection
210, of CSS 115 at endpoint or additional exchanges                     340. The communication from endpoint 110 to endpoint
between the CSL 210, of CSS 115 at endpoint 110 and the                 1102 may then proceed as it normally would (e.g., via the
CSL 210, of CSS 115 at endpoint 110 within the context of          35   transport layer, network layer, data link layer, physical layer).
establishing the service connection are represented in FIG. 3           The data that is communicated from AL 210 at endpoint
by service connection establishment interaction 330.                    110 to AL 210 at endpoint 110 may be encrypted by the
  The service connection establishment interaction 330                  CSL 210 of CSS 115 of endpoint 110 using the one or
between CSL 210 of CSS 115 at endpoint 110 and CSL                      more encryption keys associated with the service connection
210, of CSS 115 at endpoint 110 results in establishment of        40   340 and, similarly, may be decrypted by the CSL 210 of CSS
the service connection therebetween (which is indicated as              1152 of endpoint 1102 using based on the one or more encryp
service connection 340 in FIG.3). Here, again, it is noted that         tion keys associated with the service connection 340. It will
the service connection 340 is a connection between CSLs                 be appreciated that, although not described in detail, the pro
210 of the endpoints 110 (rather than at the transport layers           cess for communication from endpoint 1102 to endpoint110
of the endpoints 110 (e.g., at the TCP layer or UDP) as in         45   using service connection 340 would be similar to that
existing systems). The CSLs 210 of the CSSs 115 of the                  described above for communication from endpoint 110 to
endpoints 110 each maintain portions of the service connec              endpoint 110 using service connection 340.
tion information exchanged by the endpoints 110 during Ser                 The service connection 340 provides various advantages
vice connection establishment interaction 330. For example,             for applications of the endpoints 110, which may include
the CSL 210 of the CSS 115 of a given endpoint 110 may             50   obviating the need for applications or services to be con
maintain the service connection identifier for the service con          cerned with connectivity (as connectivity is instead provided
nection 340, the service name associated with the CSL 210               at the CSLs 210 of the endpoints 110 for use by the higher
of the other endpoint 110, the IP address that is currently             layer applications), obviating the need for applications or
being used by the other endpoint 110, the one or more encryp            services to be concerned with failover, enabling restarting of
tion keys for use in the service connection 340, connection        55   an application or service after a hardware failure, enabling
parameters for the service connection 340, or the like, as well         growing of an application or service (e.g., starting a new
as various combinations thereof.                                        instance of the application or service and moving already
   The service connection 340 provides a connection between             running sessions of the application or service onto the new
endpoint 110 and endpoint 110 that is above the transport               instance of the application or service in a manner transparent
layer (e.g., the transport layer of the TCP/IP or OSI Stacks, or   60   to the application or service clients of the application or
the TCP/UDP functions of the TL 210 of CSS 115) and                     service), enabling shrinking of an application or service (e.g.,
below the application layer (e.g., the AL 210 of CSS 115).              terminating an existing instance of the application or service
The service connection 340 has service connection informa               and moving already running sessions of the application or
tion associated therewith (e.g., the service connection identi          service from the terminated instance of the application or
fier for the service connection 340, one or more encryption        65   service onto a different instance of the application or service
keys for use in the service connection 340, connection param            in a manner transparent to the application or service clients of
eters for the service connection 340, or the like, as well as           the application or service), enabling applications to become
              Case 6:21-cv-00128 Document 1-6 Filed 02/05/21 Page 15 of 19


                                                       US 9,357,014 B2
                                                                                                       10
stateless or at least nearly stateless, handling retransmission           application was originally hosted fails, or the like). An exem
timeouts, handling IP address changes (e.g., IP address                   plary message flow 400, for handling a soft IP address change
change notifications) in a manner transparent to the applica              within the context of the exemplary communication system
tion or service client of the application or service, or the like,        100 of FIG. 1, is depicted in FIG. 4. For purposes of clarity,
as well as various combinations thereof. The service connec               this embodiment is described within the context of a change
tion 340 also provides various advantages for the endpoints               of the IP address of endpoint 110; however, it will be appre
110 in general, which may include enabling changes to the IP              ciated that this embodiment also may be used when the IP
addresses of the endpoints 110 without loss of connectivity               address of endpoint 110 changes. If the IP address of end
(namely, the service connection 340 may actually be used to               point 110 changes, endpoint 110 has a new IP address, but
communicate IP address changes between the endpoints 110.            10   central server 120 and endpoint 110 are both unaware of the
as discussed in additional detail with respect to FIG. 4),                new IP address of endpoint 110. The CSL 210 of endpoint
enabling the endpoints 110 to use multiple IP addresses (e.g.,            110 sends an IP address change notification message 410 to
for multi-homing or various other purposes), or the like, as              the central server 120, and the central server 120 updates a
well as various combinations thereof.                                     mapping 405 between the service names of the CSLs 210 of
   Referring again to FIG. 1, it is noted that the CSLs 210 of       15   the CSSs 115 of the endpoints 110 and the service connection
the endpoints 110 may be configured to provide various func               information for the service connection to include the new IP
tions based on the service connection between the endpoints               address of endpoint 110. The CSL 210 of endpoint 110 is
110.                                                                      then notified of the new IP address of endpoint 110 via an IP
   In at least some embodiments, the CSLs 210 of the end                  address change notification message 420, which may origi
points 110 may be configured to use authentication informa                nate from the CSL 210 of endpoint 110 (illustratively, IP
tion for secure access to the central server 120.                         address change notification message 420) or from central
   In at least some embodiments the CSLs 210 of the end                   server 120 (illustratively, IP address change notification mes
points 110 may be configured to handle various levels of                  sage 420). The IP address change notification message 420
timeouts (e.g., retransmissions, Soft IP address changes, hard            includes the service connection identifier of the service con
IP address changes, session cancellation, or the like, as well       25   nection and the new IP address of endpoint 110. The CSL
as various combinations thereof). The CSLs 210 of the end                 210 of endpoint 110 receives the IP address change notifi
points 110 may be configured to handle at least Some Such                 cation message 420 and updates the service connection infor
timeouts in a manner transparent to the applications 112 of the           mation maintained by the CSL 210 of endpoint 110 for the
endpoints 110.                                                            service connection between endpoint 110 and endpoint110
   In at least some embodiments, the CSLs 210 of the end             30   (e.g., associating the new IP address of endpoint 110 with the
points 110 may be configured to handle packet retransmis                  service connection identifier of the service connection and
sions. The CSLs 210 of the endpoints 110, while the ALs                   other service connection information maintained by the CSL
210, of the endpoints 110 are communicating via a service                 210, of endpoint 110 for the service connection). In this
level connection (e.g., service level connection 340), may                manner, both endpoints 110 are able to continue to use the
handle retransmissions of packets based on a set of retrans          35   previously established service connection to Support applica
mission parameters (e.g., connection parameters of the Ser                tion layer communications between the endpoints 110 even
Vice connection, application layer connection parameters                  though the IP address of endpoint 110 has changed (namely,
exchanged by the ALS 210 of the endpoints 110, or the like).              the service connection identifier remains constant while the
The CSLs 210 of the endpoints 110 may use an acknowledg                   IP address of the endpoint 110 changes).
ment protocol to guarantee that packets are sent, and may            40      In at least some embodiments, the CSLs 210 of the end
retransmit original packets at certain intervals for certain              points 110 may be configured to handle a hard IP address
durations according to the set of retransmission parameters.              change in which one of the endpoints 110 fails and is
The CSLs 210 of the endpoints 110 may be configured to                    restarted. An exemplary message flow 500, for handling a
handle at least Some such packet retransmissions in a manner              hard IP address change on one side of a connection within the
transparent to the applications 112 of the endpoints 110.            45   context of the exemplary communication system 100 of FIG.
   In at least some embodiments, the CSLs 210 of the end                  1, is depicted in FIG. 5. For purposes of clarity, this embodi
points 110 may be configured to handle IP address changes                 ment is described within the context of a failure of endpoint
such that, if the IP address of one or both of the endpoints 110          110; however, it will be appreciated that this embodiment
changes while the ALS 210 of the endpoints 110 are com                    also may be used when endpoint 110 fails. If endpoint 110,
municating viaan application layer session on top of a service       50   fails and is restarted, endpoint 1102 is assigned a new IP
connection (e.g., service connection 340), communication                  address, and endpoint 110 is unaware of the new IP address
between the ALS 210 of the endpoints 110 may continue via                 of endpoint 1102 (and may even be unaware, at least for some
the service connection without loss of the service connection             amount of time, that endpoint 110 has failed). For example,
and, thus, without requiring reestablishment of the applica               CSL 210 of endpoint 110 may detect that CSL 210 of
tion layer session between the ALS 210 of the endpoints 110.         55   endpoint 1102 has failed to acknowledge receipt of packets
In this manner, IP address changes may be handled in a                    from endpoint 110 for a threshold length of time (e.g., after
manner transparent to the applications 112 of the endpoints               a retransmission timeout where CSL 210 of endpoint 110
110. The operation of endpoints 110 and central server 120 in             attempts to retransmit packets to endpoint 1102). The central
responding to IP address changes of endpoints 110 is                      server 120 is aware of the new IP address of endpoint 110
described in additional detail below.                                60   and updates a mapping 505 between the service names of the
   In at least some embodiments, the CSLs 210 of the end                  CSLs 210, of the CSSs 115 of the endpoints 110 and the
points 110 may be configured to handle a soft IP address                  service connection information for the service connection to
change in which the IP address of one of the endpoints 110                include the new IP address of endpoint 110. The CSL 210 of
changes without failure of the one of the endpoints 110 (e.g.,            endpoint 110 sends an IP address request message 510 (in
an end user device roams to a new wireless access point and          65   cluding the service connection identifier of the service con
is assigned a new IP address, the server on which an applica              nection) to the central server 120, and the central server 120
tion is hosted changes Such as when the server on which the               obtains the new IP address of endpoint 110 from the map
              Case 6:21-cv-00128 Document 1-6 Filed 02/05/21 Page 16 of 19


                                                      US 9,357,014 B2
                             11                                                                       12
ping based on the service connection identifier and sends the           embodiments of the service-based networking capability may
new IP address of endpoint 110 to CSL 210, of endpoint                  be used to remove some or all knowledge of the network from
110 in an associated IP address response message 520. In                applications and services (e.g., by instead handling Such
this manner, both endpoints 110 are able to continue to use the         knowledge of the network in one or more operating system
previously established service connection to Support applica            (OS) layers). For example, and as discussed above, various
tion layer communications between the endpoints 110 even                embodiments of the service-based networking capability
though the IP address of endpoint 110 has changed (namely,              enable applications and services to connect to services by
the service connection identifier remains constant while the            name only. For example, and as discussed above, various
IP address of the endpoint 110 changes).                                embodiments of the service-based networking capability
   In at least some embodiments, the CSLs 210 of the end           10   obviate the need for applications and services to be concerned
points 110 may be configured to handle a hard IP address                with connectivity, as service-based connectivity is instead
change in which both endpoints 110 fail and are restarted. An           provided at the CSL of the CSS for use by the higher-layer
exemplary message flow 600, for handling a hard IP address              applications and services. For example, and as discussed
change on both sides of a service connection within the con             above, various embodiments of the service-based networking
text of the exemplary communication system 100 of FIG.1, is        15   capability obviate the need for applications and services to be
depicted in FIG. 6. If both endpoint 110 and endpoint 110,              concerned with failover. For example, and as discussed
fail and are restarted, both endpoint 110 and endpoint 110              above, various embodiments of the service-based networking
are assigned new IP addresses, respectively, and neither end            capability obviate the need for applications and services to be
point 110 is aware of the new IP address of the other endpoint          concerned with movement or expansion/contraction of them
110. The central server 120 is aware of the new IP addresses            selves or services upon which they depend. For example, and
of the endpoints 110 and updates a mapping 605 between the              as discussed above, various embodiments of the service
service names of the CSLs 210 of the CSSs 115 of the                    based networking capability enable applications to become
endpoints 110 and the service connection information for the            stateless. For example, various embodiments of the service
service connection to include the new IP addresses of the               based networking capability enable changes to IP addresses
endpoints 110. The CSL 210 of endpoint 110 sends an IP             25   of endpoints without loss of connectivity. For example, vari
address request message 610 (including the service connec               ous embodiments of the service-based networking capability
tion identifier of the service connection) to the central server        obviate the need to take corrective actions responsive to vari
120, and the central server 120 obtains the new IP address of           ous conditions (e.g., obviating the need to force an IP address
endpoint 1102 from the mapping based on the service con                 to remain the same while rerouting packets, obviating the
nection identifier and sends the new IP address of endpoint        30   need to close an existing networking connection and opening
110 to CSL 210 of endpoint 110 in an associated IP                      a new networking connection responsive to a failure, or the
address response message 620. Similarly, the CSL 210 of                 like). For example, various embodiments of the service-based
endpoint 110 sends an IP address request message 610                    networking capability enable endpoints to using multiple IP
(including the service connection identifier of the service             addresses (e.g., for multi-homing purposes or other pur
connection) to the central server 120, and the central server      35   poses). For example, various embodiments of the service
120 obtains the new IP address of endpoint 110 from the                 based networking capability provide changes to existing
mapping based on the service connection identifier and sends            implementations of the OS/networking library that enable
the new IP address of endpoint 110 to CSL 210 of endpoint               various layers of the OS/networking library to work in con
1102 in an associated IP address response message 6204. In              cert without relying on the applications or services to fix or
this manner, both endpoints 110 are able to continue to use the    40   enhance the behavior of the network. For example, various
previously established service connection to Support applica            embodiments of the service-based networking capability may
tion layer communications between the endpoints 110 even                prevent or overcome various assumptions, requirements, or
though the IP addresses of both endpoints 110 have changed              disadvantages of existing implementations of networking
(namely, the service connection identifier remains constant             connections, e.g., machine identifiers being fixed by hard
while the IP addresses of the endpoints 110 change). It is         45   ware, machine identifiers being fixed by software such that
noted that, while the first endpoint 110 that restarts may              the IP addresses becomes the machine names, dropped con
receive stale data, this may be fixed later.                            nections responsive to long pauses on connections (e.g., at the
  In at least some embodiments in which the new IP address              TCP layer), or the like, as well as various combinations
of one of the endpoints 110 is communicated from the one of             thereof). For example, various embodiments of the service
the endpoints 110 to the other of the endpoints 110, the           50   based networking capability simplify the IP changes needed
communication of the new IP address may be performed in a               to support endpoint mobility, failover, expansion and contrac
secure manner using the one or more encryption keys of the              tion, and like capabilities and functions. For example, various
secure connection.                                                      embodiments of the service-based networking capability pro
   In at least some embodiments, the CSLs 210 of the end                vide improvements in use of cloud-based infrastructure (e.g.,
points 110 may be configured to Support collection of meta         55   Supporting dynamic expansion and contraction of the cloud,
data describing the data being transmitted via the secure               Supporting high-availability services, or the like). For
connection.                                                             example, various embodiments of the service-based network
   In at least some embodiments, the CSLs 210 of the end                ing capability may be configured to handle an active service
points 110 may be configured to perform accounting func                 failure (e.g., in which an active board fails) as follows: (1) the
tions for data being transmitted via the secure connection         60   standby service becomes the active service, where the
(e.g., tracking the bitrate per session, the amount of data             standby service may have the same name, have a different IP
transmitted per session, or the like, as well as various combi          address, update a naming service with an indication that the
nations thereof).                                                       previous IP address is unavailable (e.g., down, inactive, on
  As discussed above, various embodiments of the service                standby, or the like), inform one or more associated connec
based networking capability may provide various improve            65   tions or endpoints of the previously active service of the new
ments to, as well as advantages over, existing communication            IP address of the standby service (with or without providing
environments. For example, and as discussed above, various              authentication or encryption information), or the like, as well
              Case 6:21-cv-00128 Document 1-6 Filed 02/05/21 Page 17 of 19


                                                       US 9,357,014 B2
                                13                                                                     14
as various combinations thereof and (2) the existing sessions             purpose computer, and the like) and/or may be implemented
may change to use of the new IP address such that existing                in hardware (e.g., using a general purpose computer, one or
sessions continue. For example, various embodiments of the                more application specific integrated circuits (ASIC), and/or
service-based networking capability may be configured to                  any other hardware equivalents).
handle multiple active service failures, such as where active                It will be appreciated that some of the steps discussed
services A and B fail (e.g., in which active boards A and B               hereinas software methods may be implemented within hard
fail), as follows: (1) the standby service A becomes the active           ware, for example, as circuitry that cooperates with the pro
service, where the standby service A may have the same                    cessor to perform various method steps. Portions of the func
name, have a different IP address, update a naming service                tions/elements described herein may be implemented as a
with an indication that the previous IP address is unavailable       10   computer program product wherein computer instructions,
(e.g., down, inactive, on Standby, or the like), inform one or            when processed by a computer, adapt the operation of the
more associated connections or endpoints of the previously                computer Such that the methods and/or techniques described
active service A of the new IP address of the standby service             herein are invoked or otherwise provided. Instructions for
A (with or without providing authentication or encryption                 invoking the inventive methods may be stored in fixed or
information), refresh the IP address of active service B via the     15   removable media, transmitted via a data stream in a broadcast
naming service based on a determination that an update to                 or other signal bearing medium, and/or stored within a
active service B fails (while potentially also updating connec            memory within a computing device operating according to
tions to “new” active service B), or the like, as well as various         the instructions.
combinations thereof and (2) the existing sessions may                      It will be appreciated that the term “or” as used herein
change to use of the new IP address of the standby service A              refers to a non-exclusive “or, unless otherwise indicated
Such that existing sessions continue. Various other improve               (e.g., use of “or else' or “or in the alternative”).
ments to, as well as advantages over, existing communication                 It will be appreciated that, although various embodiments
environments may be realized via embodiments of the ser                   which incorporate the teachings presented herein have been
Vice-based networking capability.                                         shown and described in detail herein, those skilled in the art
   FIG.7 depicts an exemplary method for establishment and           25   can readily devise many other varied embodiments that still
use of a service connection between endpoints. At step 701,               incorporate these teachings.
method 700 begins. At step 710, a service connection is                     What is claimed is:
established between a first endpoint and a second endpoint. At              1. An apparatus, comprising:
step 720, communications between the first endpoint and the                 a processor and a memory communicatively connected to
second endpoint are Supported based on the service connec            30        the processor, the processor configured to run a con
tion between the first endpoint and the second endpoint. At                    nected services stack, the connected services stack com
step 799, method 700 ends. It will be appreciated that various                 prising a connected services layer configured to operate
functions depicted and described with respect to FIGS. 1-6                     below an application layer and above a transport layer,
may be provided within the context of method 700 of FIG. 7.                    wherein the connected services layer is configured to
   FIG. 8 depicts a high-level block diagram of a computer           35        Support establishment of a service connection between
suitable for use in performing functions described herein.                     the connected services layer and a remote connected
   The computer 800 includes a processor 802 (e.g., a central                  services layer of a remote endpoint, wherein the con
processing unit (CPU) and/or other suitable processor(s)) and                  nected services layer is configured to Support establish
a memory 704 (e.g., random access memory (RAM), read                           ment of the service connection based on a service name
only memory (ROM), and the like).                                    40        of the connected services layer, a service name of the
   The computer 800 also may include a cooperating module/                     remote connected services layer, and a service connec
process 805. The cooperating process 805 can be loaded into                    tion identifier for the service connection, wherein the
memory 804 and executed by the processor 802 to implement                      connected services layer is configured to:
functions as discussed herein and, thus, cooperating process                   send, toward a server, a service connection request mes
805 (including associated data structures) can be stored on a        45           sage comprising the service name of the connected
computer readable storage medium, e.g., RAM memory,                               services layer and the service name of the remote
magnetic or optical drive or diskette, and the like.                              connected services layer of the remote endpoint; and
   The computer 800 also may include one or more input/                        receive, from the server, a service connection response
output devices 806 (e.g., a user input device (such as a key                      message comprising the service name of the remote
board, a keypad, a mouse, and the like), a user output device        50           connected services layer of the remote endpoint, an
(such as a display, a speaker, and the like), an input port, an                   Internet Protocol (IP) address of the remote endpoint,
output port, a receiver, a transmitter, one or more storage                       and the service connection identifier for the service
devices (e.g., a tape drive, a floppy drive, a hard disk drive, a                 connection.
compact disk drive, and the like), or the like, as well as various           2. The apparatus of claim 1, wherein the service connection
combinations thereof).                                               55   response message further comprises one or more encryption
   It will be appreciated that computer 800 depicted in FIG. 8            keys for the service connection.
provides a general architecture and functionality Suitable for               3. The apparatus of claim 1, wherein the connected services
implementing functional elements described herein and/or                  layer is configured to send the service connection request
portions of functional elements described herein. For                     message responsive to:
example, computer 800 provides a general architecture and            60      a communication request from an application via the appli
functionality Suitable for implementing one or more of an                       cation layer; or
endpoint 110, central server 120, or the like.                               a determination that an application is expected to request
   It will be appreciated that the functions depicted and                       communication via the application layer.
described herein may be implemented in Software (e.g., via                   4. The apparatus of claim 1, wherein the connected services
implementation of Software on one or more processors, for            65   layer is configured to maintain authentication information
executing on a general purpose computer (e.g., via execution              configured for use by the connected services layer in authen
by one or more processors) so as to implement a special                   ticating with the server.
             Case 6:21-cv-00128 Document 1-6 Filed 02/05/21 Page 18 of 19


                                                    US 9,357,014 B2
                              15                                                                   16
   5. The apparatus of claim 1, wherein the connected services          14. The apparatus of claim 13, wherein the apparatus is
layer is configured to:                                               configured to detect the change of the apparatus from the IP
  maintain a set of service connection information for the            address to the new IP address.
     service connection, the set of service connection infor             15. The apparatus of claim 13, wherein the connected
     mation comprising the service connection identifier for          services layer is configured to encrypt the IP address change
     the service connection, the service name of the remote           notification message, using at least one encryption key asso
      connected services layer of the remote endpoint, and the        ciated with the service connection, prior to propagating the IP
      IP address of the remote endpoint.                              address change notification message.
   6. The apparatus of claim 1, wherein the connected services           16. The apparatus of claim 1, wherein the connected ser
layer is configured to:                                          10   vices layer is configured to:
  initiate establishment of the service connection with the             based on a determination that the remote connected Ser
     remote connected services layer of the remote endpoint                vices layer of the remote endpoint has failed to acknowl
                                                                           edge receipt of packets from the apparatus for a thresh
     by propagating, toward the remote connected services                  old length of time:
     layer of the remote endpoint, a service connection estab    15        propagate, toward the server, an IP address request mes
     lishment request message comprising the service con                     sage including the service connection identifier for
     nection identifier for the service connection and the IP                the service connection; and
      address of the remote endpoint.                                      receive, from the server, an IP address response message
   7. The apparatus of claim 6, wherein the connected services                including a new IP address of the remote endpoint.
layer is configured to:                                                  17. The apparatus of claim 16, wherein the connected
   participate in a handshake with the remote connected Ser           services layer is configured to:
      vices layer of the remote endpoint for establishing the           update a set of service connection information for the Ser
     service connection with the remote connected services                 vice connection, the set of service connection informa
      layer of the remote endpoint.                                        tion comprising the service connection identifier for the
   8. The apparatus of claim 6, wherein the connected services   25        service connection and the service name of the remote
layer is configured to:                                                   connected services layer of the remote endpoint, the set
   negotiate a set of service connection parameters with the              of service connection information being updated to
      remote connected services layer of the remote endpoint              replace the IP address of the remote endpoint with the
      during establishment of the service connection with the             new IP address of the remote endpoint.
      remote connected services layer of the remote endpoint.    30     18. A method, comprising:
  9. The apparatus of claim 1, wherein the connected services           running, by a processor, a connected services stack, the
layer is configured to:                                                   connected services stack comprising a connected ser
  establish the service connection with the remote connected
                                                                          vices layer configured to operate below an application
                                                                          layer and above a transport layer, wherein the connected
     services layer of the remote endpoint based on the ser      35        services layer is configured to support establishment of
     Vice connection identifier for the service connection and             a service connection between the connected services
      the IP address of the remote endpoint.                               layer and a remote connected services layer of a remote
   10. The apparatus of claim 9, wherein the connected ser                 endpoint, wherein the connected services layer is con
vices layer is configured to:                                              figured to Support establishment of the service connec
   receive an application communication from an application      40        tion based on a service name of the connected services
      of the apparatus via the application layer, and                      layer, a service name of the remote connected services
   propagate the application communication toward the                      layer, and a service connection identifier for the service
      remote endpoint using the service connection with the                connection, wherein the connected services layer is con
      remote connected services layer of the remote endpoint.              figured to:
   11. The apparatus of claim 9, wherein the connected ser       45        send, toward a server, a service connection request mes
vices layer is configured to:                                                 sage comprising the service name of the connected
   receive, via the service connection, an application commu                  services layer and the service name of the remote
      nication from an application of the remote endpoint; and                connected services layer of the remote endpoint; and
   propagate the application communication toward an appli                 receive, from the server, a service connection response
      cation of the apparatus via the application layer.         50           message comprising the service name of the remote
   12. The apparatus of claim 1, wherein the connected ser                    connected services layer of the remote endpoint, an
vices layer is configured to:                                                 Internet Protocol (IP) address of the remote endpoint,
  based on a change of the apparatus from the IP address to                  and the service connection identifier for the service
     a new IP address:                                                       connection.
     propagate, toward the server, an IP address change noti     55      19. A non-transitory computer-readable storage medium
       fication message including the service connection              storing instructions which, when executed by a computer,
       identifier for the service connection and the new IP           cause the computer to perform a method, the method com
        address of the apparatus.                                     prising:
   13. The apparatus of claim 1, wherein the connected ser               running a connected services stack, the connected services
vices layer is configured to:                                    60         stack comprising a connected services layer configured
  based on a change of the apparatus from the IP address to                to operate below an application layer and above a trans
     a new IP address:                                                     port layer, wherein the connected services layer is con
     propagate, toward the remote connected services layer                 figured to Support establishment of a service connection
       of the remote endpoint, an IP address change notifi                 between the connected services layer and a remote con
       cation message including the service connection           65        nected services layer of a remote endpoint, wherein the
       identifier for the service connection and the new IP                connected services layer is configured to Support estab
       address of the apparatus.                                           lishment of the service connection based on a service
        Case 6:21-cv-00128 Document 1-6 Filed 02/05/21 Page 19 of 19


                                                US 9,357,014 B2
                       17
name of the connected services layer, a service name of
the remote connected Services layer, and a service con
nection identifier for the service connection, wherein the
connected services layer is configured to:
send, toward a server, a service connection request mes- 5
   sage comprising the service name of the connected
   services layer and the service name of the remote
   connected services layer of the remote endpoint; and
receive, from the server, a service connection response
   message comprising the service name of the remote 10
   connected services layer of the remote endpoint, an
   Internet Protocol (IP) address of the remote endpoint,
  and the service connection identifier for the service
  connection.
